DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT
                               July Term 2014

                        BERNARD RAMKELAWAN,
                              Appellant,

                                      v.

                           STATE OF FLORIDA,
                                Appellee.

                               No. 4D14-608

                            [November 19, 2014]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Lisa M. Porter, Judge; L.T. Case Nos. 06022759CF10A
and 07001951CF10A.

   Bernard Ramkelawan, South Bay, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Mark J. Hamel,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

    Bernard Ramkelawan appeals the summary denial of his petition for
writ of habeas corpus and its addendum. Although we agree with the trial
court’s ultimate conclusion that the petition warranted denial, we affirm
for reasons other than those stated by the court. Robertson v. State, 829
So. 2d 901 (Fla. 2002). “This longstanding principle of appellate law,
sometimes referred to as the ‘tipsy coachman’ doctrine, allows an appellate
court to affirm a trial court that ‘reaches the right result, but for the wrong
reasons’ so long as ‘there is any basis which would support the judgment
in the record.’” Id. at 906 (quoting Dade Cnty. Sch. Bd. v. Radio Station
WQBA, 731 So. 2d 638, 644-45 (Fla. 1999)). The appellant raised
challenges to his Broward convictions that could have been raised on
direct appeal or in a timely rule 3.850 postconviction motion. See Nelson
v. State, 43 So. 3d 20, 34 (Fla. 2010) (recognizing that habeas corpus
cannot be used to raise claims that must be brought in a postconviction
motion under rule 3.850 or to raise procedurally barred claims of trial
court error); Baker v. State, 878 So. 2d 1236, 1245 (Fla. 2004) (“The
remedy of habeas corpus is not available in Florida to obtain the kind of
collateral postconviction relief available by motion in the sentencing court
pursuant to rule 3.850.”).

   Affirmed.

DAMOORGIAN, C.J., GERBER and CONNER, , JJ., concur.

                           *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2